Citation Nr: 0331569	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-03 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 19, 
2000, for the grant of service connection for PTSD.

3.  Entitlement to service connection for heart disability as 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1968 to 
January 1970.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The issue of entitlement to a rating in excess of 50 percent 
for PTSD for the period beginning December 26, 2001, is 
decided below, while the issues of entitlement to a rating in 
excess of 50 percent for PTSD for the period prior to 
December 26, 2001, entitlement to an effective date earlier 
than October 19, 2000, for the grant of service connection 
for PTSD, and entitlement to service connection for heart 
disability as secondary to PTSD will be addressed in the 
remand section which follows the order section of this 
decision.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  As of December 26, 2001, the veteran's PTSD was 
manifested by symptoms productive of total or almost total 
social and industrial impairment.


CONCLUSION OF LAW

As of December 26, 2001, the criteria for a 100 percent 
rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record pertaining to 
the period in question is not adequate for rating purposes.  

The veteran submitted the instant claim of entitlement to 
service connection for PTSD in October 2000.  

A VA examination was conducted in December 2000.  The veteran 
reported that he had sought treatment in 1997 but quit 
therapy after a couple of months.  He indicated that he had 
been prescribed medication for sleep but that he had stopped 
taking it after three or four months.  He denied having 
received any treatment since 1997.  The veteran stated that 
he had a floor covering business, but that he had trouble 
with the business.  He indicated that he had been married for 
nine years but that there was conflict in that relationship.  
The veteran's wife reported that the veteran was very rigid 
with their daughter.  The veteran noted that he had a couple 
of friends that he saw when they visited him, but that he 
would not leave the house to visit others.  He stated that he 
would not go to public places other than to church for an 
early service once per week.  

On mental status examination, the veteran was alert and 
slightly disoriented.  His mood appeared dysphoric and his 
affect was constricted.  The veteran suggested a history of 
thoughts of hurting others.  The veteran had fair insight 
into his current condition.  The diagnosis was PTSD and the 
examiner assessed the veteran's Global Assessment of 
Functioning (GAF) as 55.  He noted that the veteran exhibited 
moderate symptoms associated with the PTSD.  He indicated 
that the veteran's social adaptability and interactions with 
others appeared to be moderately impaired and that his 
ability to maintain employment and perform job duties was 
also moderately impaired.  He estimated that the veteran's 
level of disability was in the definite to considerable 
range, and he suggested that the veteran seek treatment.

The RO granted service connection in an April 2001 rating 
decision and determined that the veteran's PTSD warranted a 
50 percent evaluation.  

An additional VA examination was conducted on December 26, 
2001.  The veteran reported continued problems with his PTSD 
and indicated that he slept from four to six hours per night.  
He noted that he had few friends and that he had difficulty 
trusting others.  He reported problems with irritability.  He 
indicated that he was self-employed but that he would get 
angry and walk off jobs.  He endorsed problems with memory 
and concentration.  He also noted that he had homicidal 
thoughts when angry.  He endorsed periodic suicidal ideation.  
He indicated a tendency to isolate himself and noted that he 
avoided crowds.  He reported daily intrusive thoughts of 
combat as well as flashbacks.  He stated that his symptoms 
had been worse since the September 11, 2001, terror attacks.  
He denied taking any psychotropic medications.  He also 
indicated that the had been attending PTSD group therapy but 
that he had stopped attending because they were getting too 
crowded.  

On mental status examination the veteran described his mood 
as under distress.  His affect was blunted.  He could recall 
one of three objects after five minute and two of three with 
prompting.  The diagnosis was chronic PTSD.  The examiner 
noted that the veteran's symptoms had increased and that the 
veteran had been more isolated during the previous year.  The 
veteran's social interactions were noted to be severely 
impaired due to irritability, depression and desire to 
isolate.  His flexibility to adjust in a social setting was 
noted to be totally impaired.  The examiner indicated that 
the veteran's business was not profitable due to his 
inability to work more than one and one half days per week.  
He opined that the veteran would be unable to work for anyone 
else.  The examiner assessed the veteran's GAF as 32.

In an undated letter submitted with the veteran's August 2002 
substantive appeal, the veteran's wife described the 
veteran's tendency to isolate himself.  She stated that the 
veteran rarely sought medical or dental treatment.  She 
indicated that the veteran's temper was volatile and that he 
insisted on a strict routine.  She described the veteran's 
difficult relationship with their daughter.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As explained below, the Board has determined that the 
information and evidence currently of record are sufficient 
to substantiate the veteran's claim for a higher initial 
evaluation for the period beginning December 26, 2001.  
Therefore, no further development is required to comply with 
the VCAA or the implementing regulations.




III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 31to 40 is indicated when there is, "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood."  Id.  A score of 
41to 50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51 to 60 is appropriate 
where there are, "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).

With respect to the period beginning December 26, 2001, the 
Board has found the evidence to be sufficient to establish 
that the veteran's service-connected PTSD more nearly 
approximates the criteria for a 100 percent evaluation than 
those for a 70 percent evaluation.  In this regard, the Board 
observes that the veteran is noted to very isolated socially.  
He is prone to irritability and has sleep disturbances.  He 
has reported some suicidal and homicidal ideation.  The 
December 2001 VA examiner found that the veteran was severely 
impaired socially and totally impaired in his flexibility to 
adjust to a social setting.  He also noted that the veteran's 
business was not creating a net income due to his inability 
to work on a regular basis.  He opined that the veteran was 
unlikely to be able to work for anyone else.  Accordingly, a 
100 percent rating is warranted from December 26, 2001.


ORDER

Entitlement to an evaluation of 100 percent for PTSD is 
granted from December 26, 2001, subject to the criteria 
governing the payment of monetary benefits.


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the appellant's claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Review of the claims folder reveals that the veteran has not 
been provided the required notice pertaining to his claim of 
entitlement to a higher initial rating for PTSD and an 
effective date earlier than October 19, 2000, for the grant 
of service connection for PTSD.

With regard to the veteran's claim of entitlement to service 
connection for heart disability, the Board observes that 
although a private physician has indicated that the veteran 
suffered a heart attack in May 2000 and that he was treated 
at Providence Hospital, no attempt has been made to obtain 
those hospital records.

The Board notes that in July 2001 the RO sent the veteran a 
letter pertaining to his claim of entitlement to service 
connection for heart disability which was intended to comply 
with the notification requirements of the VCAA.  The letter 
informed the veteran that if the evidence and information 
requested in the letter were not received within 60 days of 
the date of the letter, the RO would decide the claim based 
on the evidence already of record and the records of any VA 
examinations and opinions obtained by the RO.  Although the 
60 day time limit for the submission of additional evidence 
and information was consistent with a VA regulation then in 
effect, the United States Court of Appeals for the Federal 
Circuit has invalidated the VA regulation to the extent that 
it authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

Moreover, the letter did not specifically inform the veteran 
of the evidence or information necessary to support 
entitlement to service connection on a secondary basis.  To 
avoid any prejudice to the veteran, the Board believes that 
the veteran should be provided another VCAA letter which 
appropriately informs him of the time limit for the 
submission of additional evidence and information, and also 
informs him that he may waive the one-year period for 
response.

Accordingly, this appeal is REMANDED to the RO for the 
following:

1.  The RO should send the appellant a 
letter regarding his claims for a higher 
initial rating for PTSD, an earlier 
effective date for PTSD and secondary 
service connection for heart disability 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The appellant should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's heart 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder must be made available to 
and reviewed by the examiner before 
completion of the examination report.  

All indicated testing should be 
conducted, and a complete history should 
be elicited.  Any currently present heart 
disease should be identified.  

Based upon the documented history and the 
examination results, the examiner should 
provide an opinion with respect to each 
currently present heart disorder as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to the service-connected PTSD, to 
include whether the disorder was 
chronically worsened by the PTSD.  

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.

4.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action until he is otherwise notified 
by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



